COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00323-CV


Mostafa Aram Azadpour                    §    From the 236th District Court

v.                                       §    of Tarrant County (236-266688-13)

                                         §    June 5, 2014
City of Grapevine, Bruno Richard
Rumbelow, Gene Tignor, and Does          §    Opinion by Justice Walker
1-49



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed and remanded in part.

We affirm that portion of the trial court’s judgment that grants Appellees’ plea to

the jurisdiction to the extent that it dismisses the City of Grapevine and Bruno

Richard Rumbelow from the suit. We reverse the remainder of the trial court’s

judgment and remand the case to the trial court for further proceedings on

Appellant’s claim for an injunction prohibiting Gene Tignor from entering

Appellant’s property.
      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.




                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Sue Walker _________________
                                         Justice Sue Walker